DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, although McGivern and Mattson et al. do not individually teach the use of a central round mirror between the pair of protrusions, when one considers the recesses of McGivern being arranged to produce a round center when arranged as Chen, such provides a central round surface between the pair of protrusions of the case. Therefore, when considering Mattson et al. which provides a mirror on an inner flat surface, one skilled in the art would recognize the round central flat surface of McGivern/Chen could be modified to include a mirrored surface as taught by Chen in order to provide aid to the user. Applicant is further directed to Kim, to demonstrate that the use of a mirror (25, which indeed teaches a centralized mirror between eyelash receiving protrusions) in containers is well-known in the art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McGivern (US Pat # 3,333,593) in view of Navrozides (US Pat # 3,568,686), Mattson et al. (US Pat # 8,881,741) and Chen (US #D640,834).
In regards to claims 1 and 5, McGivern teaches a false eyelash carry case comprising a lower case body (11) having a lower front side (see Attached Figure 1 at A) separated from a lower rear side (see Attached Figure 1 at B), a lower left side separated from a lower right side (see Figure 1 at left/right sides respectively), a lower bottom side (see Attached Figure 1 at C), and an open top side (see Attached Figure 1 at D), the lower front side, lower rear side, lower left side, lower right side, and lower bottom side forming a lower cavity (receiving element 21);
an upper case body (12) having a upper front side (see Attached Figure 1 at E) separated from a upper rear side (see Attached Figure 1 at F), a upper left side separated from a upper right side (see Figure 1 at left/right sides respectively), an upper top side (see Attached Figure 1 at G), and an open bottom side (see Attached Figure 1 at FI), the upper front side, upper rear side, upper left side, upper right side, and upper top side forming an upper cavity (see Figure 3); a hinge mechanism (13) coupled to the lower case body and the upper case body, the hinge mechanism being coupled to the lower rear side and the upper rear side to allow the upper case body to swingably open to an open position (see 
an upper eyelash holder (21) coupled to the lower case body (Figure 1), the upper eyelash holder being coupled within the lower cavity and having a raised perimeter (see Figure 3), a raised center (see Figure 1, where center is part of the raised portion 21), and a pair of depressions (14) extending between the raised perimeter and the raised center, the pair of depressions being configured to secure and match the shape of a pair of false upper eyelashes (15);
the upper case body having a recessed center (see Attached Figure 1 at FI) and a pair of protrusions (24) extending from the recessed center to the upper left side and the upper right side (see Figure 1), the recessed center receiving the raised center of the upper eyelash holder (see Figure 3) and the pair of protrusions being received by the pair of depressions when the upper case body is in the closed position, the pair of protrusions being configured to secure and match the shape of a pair of false lower eyelashes (see Figure 4).

    PNG
    media_image1.png
    295
    478
    media_image1.png
    Greyscale
 
Attached Figure 1: McGivern Figure 3, annotated for clarity

Although McGivern teaches the recess/protrusion shape capable of receiving upper/lower lashes, it does not teach that the lower eyelash holder is a separate element, coupled to the upper case body within an upper cavity; and does not teach each of the raised center of the upper eyelash holder 
However, Navrozides teaches an eyelash container (10) carrying recesses (11) to receive false eyelashes, and an upper portion (12) to contain a body (13) attached to the upper portion such that it forms a protrusion (24) to engage the recesses (see Figure 3). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upper case body of McGivern to have its inner contouring to be formed of a body of material coupled to a recess within the upper case body, as taught by Navrozides in order to provide a compressible material suitable for engagement with the lash for shaping the lashes.
With regards to the recesses forming a circular shape, Chen teaches providing an eyelash carrying case to have the lash carrying protrusions surrounding a raised center portion (see Figure 8) that is received by a circular recess (see Figure 1) such that the lash carrying portions form a semi-annular (see Figure 1) shape. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arrangement of the protrusion/recesses of McGivern to be arranged around a circular center, as taught by Chen as a matter of non-critical design choice for shape of the recessed/protruding surfaces.
Lastly, Mattson et al. teaches an eyelash carrying case to contain a mirror (Col 4, lines 58-60 and Figure 4). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner flat surface at the center of McGivern/Chen to contain a mirror, as taught by Mattson et al. in order to aid the user in applying the lashes of the case.



McGivern teaches the upper and lower case bodies to be hingedly coupled to one another to allow opening and closing of the device; but does not teach a clasp coupled to the upper front side of the upper case body and a clasp receptacle coupled within the lower front side of the lower case body, the clasp being selectively engageable with the clasp receptacle to secure the upper case body in the closed position. However, Mattson et al. teaches an eyelash container to have a clasp coupled to the upper front side of the upper case body and a clasp receptacle coupled within the lower front side of the lower case body, the clasp being selectively engageable with the clasp receptacle to secure the upper case body in the closed position (see Figure 4). It would therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of McGivern to contain the clasp of Mattson et al. in order to provide additional securing means to the device.
In regards to claim 6, McGivern teaches the use of false eyelashes, but does not expressly teach a plurality of eyelash adhesives comprising a pair of upper eyelash adhesives coupled to the upper eyelash holder proximal the raised center and a pair of lower eyelash adhesives coupled to the lower eyelash holder adjacent the recessed center, the pair of upper eyelash adhesives being configured to secure the pair of false upper eyelashes and the pair of lower eyelash adhesives being configured to secure the pair of false lower eyelashes. However, Mattson et al. teaches providing multiple pairs of eyelash adhesives coupled to holders representing multiple sets of upper and lower lashes (see Figure 4 at 430). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recesses/protrusions of McGivern to contain multiple arrays of adhesive lashes, as taught by Mattson et al. in order to provide additional lash arrays to the user. Therefore, if multiple adhesive arrays are present, when the device is closed, such arrays will be adjacent both the protrusion and the recess as claimed.


an upper case body (12) having a upper front side (see Attached Figure 1 at E) separated from a upper rear side (see Attached Figure 1 at F), a upper left side separated from a upper right side (see Figure 1 at left/right sides respectively), an upper top side (see Attached Figure 1 at G), and an open bottom side (see Attached Figure 1 at H), the upper front side, upper rear side, upper left side, upper right side, and upper top side forming an upper cavity (see Figure 3); a hinge mechanism (13) coupled to the lower case body and the upper case body, the hinge mechanism being coupled to the lower rear side and the upper rear side to allow the upper case body to swingably open to an open position (see Figure 1) and alternatively close to an alternate closed position (see Figure 4) sealing the lower cavity and the upper cavity;
an upper eyelash holder (21) coupled to the lower case body (Figure 1), the upper eyelash holder being coupled within the lower cavity and having a raised perimeter (see Figure 3), a raised center (see Figure 1, where center is part of the raised portion 21), and a pair of depressions (14) extending between the raised perimeter and the raised center, the pair of depressions being configured to secure and match the shape of a pair of false upper eyelashes (15);
the upper case body having a recessed center (see Attached Figure 1 at FI) and a pair of protrusions (24) extending from the recessed center to the upper left side and the upper right side (see Figure 1), the recessed center receiving the raised center of the upper eyelash holder (see Figure 3) and the pair of protrusions being received by the pair of depressions when the upper case body is in the 
McGivern does not teach that the upper case body has a separately formed lower eyelash holder coupled to the upper case body, forming the recessed/protrusion shape;
a clasp coupled to the upper case body, the clasp being coupled to the upper front side; a clasp receptacle coupled to the lower case body, the clasp being coupled within the lower front side, the clasp being selectively engageable with the clasp receptacle to secure the upper case body in the closed position, an upper eyelash holder coupled to the lower case body;
each of the pair of protrusions being semi-annular, the pair of protrusions being configured to secure and match the shape of a pair of false lower eyelashes;
a plurality of eyelash adhesives, the plurality of eyelash adhesives comprising a pair of upper eyelash adhesives coupled to the upper eyelash holder proximal the raised center and a pair of lower eyelash adhesives coupled to the lower eyelash holder adjacent the recessed center, the pair of upper eyelash adhesives being configured to secure the pair of false upper eyelashes and the pair of lower eyelash adhesives being configured to secure the pair of false lower eyelashes; and a round mirror coupled to the lower eyelash holder, the round mirror being coupled to the recessed center between the pair of protrusions.
However, Navrozides teaches an eyelash container (10) carrying recesses (11) to receive false eyelashes, and an upper portion (12) to contain a body (13) attached to the upper portion such that it forms a protrusion (24) to engage the recesses (see Figure 3). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the contouring of the upper case body of McGivern to have its inner contouring to be formed of a separate body of material that is coupled to the case body, as taught by Navrozides in order to provide a compressible material suitable for engagement with the lash for shaping the lashes.
Mattson et al. teaches an eyelash container to have a clasp coupled to the upper front side of the upper case body and a clasp receptacle coupled within the lower front side of the lower case body, the clasp being selectively engageable with the clasp receptacle to secure the upper case body in the closed position (see Figure 4). It would therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of McGivern to contain the clasp of Mattson et al. in order to provide additional securing means to the device.
Mattson et al. further teaches providing multiple pairs of eyelash adhesives coupled to holders representing multiple sets of upper and lower lashes (see Figure 4 at 430). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recesses/protrusions of McGivern to contain multiple arrays of adhesive lashes, as taught by Mattson et al. in order to provide additional lash arrays to the user. Therefore, if multiple adhesive arrays are present, when the device is closed, such arrays will be adjacent both the protrusion and the recess as claimed.
With regards to the arrangement of the eyelash carrying areas, Chen teaches providing an eyelash carrying case to have the lash carrying protrusions surrounding a raised center portion (see Figure 8) that is received by a circular recess (see Figure 1) such that the lash carrying portions are semi-annular (see Figure 1). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arrangement of the protrusion/recesses of McGivern to be arranged around a circular center, as taught by Chen as a matter of non-critical design choice for shape of the recessed/protruding surfaces.
Lastly, with regards to the mirror, Mattson et al. teaches an eyelash carrying case to contain a mirror (Col 4, lines 58-60 and Figure 4). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the central inner flat surface of McGivern/Chen to contain a mirror, as taught by Mattson et al. in order to aid the user in applying the lashes of the case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772